Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT AGREEMENT

 

SECOND AMENDMENT AGREEMENT dated as of June 4, 2013 (this “Second Amendment”) to
(a) the Amended and Restated Credit Agreement dated as of July 1, 2011 (as
amended by the First Amendment thereto dated as of February 6, 2013, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time and immediately prior to the Second Amendment
Effective Date (as defined below), the “Credit Agreement”), among, inter alia,
NRG Energy, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time parties thereto and Citicorp North America, Inc., as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”), (b) the Second Amended and Restated
Collateral Trust Agreement dated as of July 1, 2011 (as amended by that certain
Amendment thereto dated as of February 6, 2013, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time and immediately prior to the Second Amendment Effective Date, the
“Collateral Trust Agreement”), among, inter alia, the Borrower, the
Administrative Agent and Deutsche Bank Trust Company Americas, as priority
collateral trustee and parity collateral trustee (in such capacities and
together with its successors, the “Collateral Trustee”) and (c) the Amended and
Restated Guarantee and Collateral Agreement, dated as of July 1, 2011 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time and immediately prior to the Second Amendment
Effective Date, the “Guarantee and Collateral Agreement”), among, inter alia,
the Borrower, the Grantors parties thereto, the Administrative Agent and the
Collateral Trustee.

 

A.                                    Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement (as defined below).

 

B.                                    The Borrower, the Lenders, the
Administrative Agent, the Collateral Agent, the Swingline Lender and each
Issuing Bank, among others, are parties to the Credit Agreement.  Citigroup
Global Markets Inc. is acting as sole arranger and sole bookrunner in connection
with this Second Amendment, the CTA Amendment (as defined below) and the GCA
Amendment (as defined below), in each case, with respect to the Second Amendment
Revolving Facility (as defined below) (in such capacity, the “Revolving Facility
Arranger”). Morgan Stanley Senior Funding, Inc. and Credit Suisse Securities
(USA) LLC are acting as joint book runners and joint lead arrangers in
connection with this Second Amendment, the CTA Amendment and the GCA Amendment,
in each case, with respect to the Second Amendment Term Loans (as defined below)
(in such capacities, the “Term Facility Arrangers”, and together with the
Revolving Facility Arranger, the “Repricing Arrangers”); provided that, it is
understood and agreed that with respect to the Second Amendment Term Loans (as
defined below) (other than Increased Term Loans (as defined below)), all
financial institutions shall retain their existing arranger titles under the
Credit Agreement.  The Borrower, the Administrative Agent and the Collateral
Trustee, among others, are parties to the Collateral Trust Agreement.

 

C.                                    The Borrower has requested that the Credit
Agreement be amended to, among other things: (i) provide for a new revolving
credit facility, including a letter of credit facility and swingline facility
thereunder (the “Second Amendment Revolving Facility” and loans made pursuant to
the Second Amendment Revolving Facility, “Second Amendment Revolving Loans”),
which facility would replace in its entirety the Revolving Loan Facility,
including the letter of credit facility and swingline facility, outstanding
under the Credit Agreement immediately prior to the effectiveness of this Second
Amendment (the “Existing Revolving Facility”), and which Second Amendment
Revolving Facility shall have the same terms (other than to the extent expressly
provided in this Second Amendment) under the Loan Documents as the Existing
Revolving Facility, (ii) provide for a new tranche of term loans thereunder (the
“Second Amendment Term Loans”) in an aggregate principal amount of
$2,022,000,000 (the amount of Second Amendment Term Loans in excess of the
Existing Term Loans (as

 

--------------------------------------------------------------------------------


 

defined below), the “Increased Term Loans”), the proceeds of which will be used
in part to re-evidence in full all Term Loans outstanding immediately prior to
the effectiveness of this Second Amendment (collectively, the “Existing Term
Loans”), with any remainder being used as permitted by the Amended Credit
Agreement (as defined below), and which Second Amendment Term Loans shall have
the same terms (other than to the extent expressly provided in this Second
Amendment) under the Loan Documents as the Existing Term Loans and (iii) make
certain other changes to the Loan Documents as more fully set forth herein.  For
the avoidance of doubt, the Increased Term Loans do not constitute incremental
facilities or New Term Loans subject to Section 2.24 of the Amended Credit
Agreement, or incremental refinancing facilities or Refinancing Term Loans
subject to Section 2.25 of the Amended Credit Agreement.

 

D.                                    Each Lender holding Revolving Loans under
the Existing Revolving Facility (the “Existing Revolving Loans”) or unused
Revolving Commitments under the Existing Revolving Facility (the “Existing
Revolving Commitments”) that executes and delivers a signature page to this
Second Amendment in the capacity of an “Exchanging Revolving Lender (each, an
“Exchanging Revolving Lender”) will, by the fact of such execution and delivery,
be deemed (i) to have irrevocably agreed to the terms of this Second Amendment,
the Amended Credit Agreement, the CTA Amendment and the GCA Amendment, (ii) to
have agreed to exchange (as defined below) all (or such lesser amount as set
forth on its signature page hereto) of its Existing Revolving Commitments (all
Existing Revolving Commitments so exchanged, the “Exchanged Revolving
Commitments”) with commitments to make Second Amendment Revolving Loans (the
“Second Amendment Revolving Commitments”) in an equal principal amount and (iii)
upon the Second Amendment Effective Date, to have exchanged such amount of its
Existing Revolving Commitments with Second Amendment Revolving Commitments in an
equal principal amount.

 

E.                                     Each Term Lender that executes and
delivers a signature page to this Second Amendment in the capacity of an
“Exchanging Term Lender” (each, an “Exchanging Term Lender”) will be deemed to
have irrevocably (i) agreed to the terms of this Second Amendment, the Amended
Credit Agreement, the CTA Amendment and the GCA Amendment, (ii) agreed to
exchange (as defined below) (as set forth on its signature page hereto) all of
its Existing Term Loans (all Existing Term Loans so exchanged, the “Exchanged
Term Loans”) with Second Amendment Term Loans in an equal principal amount and
(iii) upon the Second Amendment Effective Date, exchanged (as set forth on its
signature page hereto) all of its Existing Term Loans with Second Amendment
Terms Loans in an equal principal amount.

 

F.                                      Each Person that executes and delivers a
signature page to this Second Amendment in the capacity of an “Additional
Revolving Lender” (each, an “Additional Revolving Lender” and all Additional
Revolving Lenders, together with all Exchanging Revolving Lenders, collectively,
the “Second Amendment Revolving Lenders”) will be deemed to have irrevocably (i)
agreed to the terms of this Second Amendment, the Amended Credit Agreement, the
CTA Amendment and the GCA Amendment, (ii) committed to make Second Amendment
Revolving Commitments to the Borrower on the Second Amendment Effective Date
(the “Additional Revolving Commitments”) in the amount notified to such
Additional Revolving Lender by the Administrative Agent (but in no event greater
than the amount such Additional Revolving Lender committed to make as Additional
Revolving Commitments) and (iii) upon the Second Amendment Effective Date, made
such Additional Revolving Commitments to the Borrower.

 

G.                                    Each Person that executes and delivers a
signature page to this Second Amendment in the capacity of an “Additional Term
Lender” (each, an “Additional Term Lender” and all Additional Term Lenders,
together with all Exchanging Term Lenders, collectively, the “Second Amendment
Term Lenders”) will be deemed to have irrevocably (i) agreed to the terms of
this Second

 

2

--------------------------------------------------------------------------------


 

Amendment, the Amended Credit Agreement, the CTA Amendment and the GCA
Amendment, (ii) committed to make Second Amendment Term Loans to the Borrower on
the Second Amendment Effective Date (the “Additional Term Loans”) in the amount
notified to such Additional Term Lender by the Administrative Agent (but in no
event greater than the amount such Additional Term Lender committed to make as
Additional Term Loans) and (iii) upon the Second Amendment Effective Date, made
such Additional Term Loans to the Borrower.

 

H.                                   The Borrower will, on the Second Amendment
Effective Date, (i) repay in full all outstanding Existing Revolving Loans, if
any, with the proceeds of Second Amendment Revolving Loans made under the
Amended Credit Agreement, which prepayment will be accompanied by accrued
interest on the Existing Revolving Loans being prepaid and (ii) terminate all
Existing Revolving Commitments.

 

I.                                        Each Letter of Credit that is
outstanding under the Credit Agreement immediately prior to the Second Amendment
Effective Date and listed on Schedule I hereto (each such Letter of Credit, an
“Existing Letter of Credit”) shall be deemed to be outstanding under the Amended
Credit Agreement as of the Second Amendment Effective Date.

 

J.                                        The Swingline Lender and each Issuing
Bank that executes and delivers a signature page to this Second Amendment in its
capacity as such will be deemed upon the Second Amendment Effective Date to have
irrevocably agreed to the terms of this Second Amendment, the Amended Credit
Agreement, the CTA Amendment and the GCA Amendment.

 

K.                                   By executing and delivering a signature
page to this Second Amendment, each of the Administrative Agent and the
Collateral Agent will be deemed upon the Second Amendment Effective Date to have
irrevocably agreed to the terms of this Second Amendment, the Amended Credit
Agreement, the CTA Amendment and the GCA Amendment.

 

L.                                     The proceeds of the Additional Term Loans
will be used to (i) re-evidence in full all Existing Term Loans, other than
Exchanged Term Loans, on the terms and subject to the conditions set forth
herein, including via the assignment by the Term Lenders holding such Existing
Term Loans (other than Exchanged Term Loans) who do not remain Term Lenders
under the Amended Credit Agreement on the Second Amendment Effective Date to the
Additional Term Lenders as of the Second Amendment Effective Date of such
Existing Term Loans (other than Exchanged Term Loans), which shall thereafter be
continued as and be deemed to be Term Loans under the Amended Credit Agreement,
(ii) after the Second Amendment Effective Date, to redeem a portion of GenOn
Energy, Inc.’s outstanding 7.625% senior unsecured notes due 2014 (the “GenOn
2014 Notes”), (iii) pay fees, costs and expenses incurred in connection with the
transactions described in this sentence and (iv) for other general corporate
purposes (including permitted acquisitions).

 

M.                                 To accomplish the foregoing (i) the Borrower,
the Administrative Agent, the Collateral Agent, the Swingline Lender, each
Issuing Bank, the Lenders whose signature pages appear below, constituting at
least the Required Lenders, the Second Amendment Revolving Lenders and the
Second Amendment Term Lenders, are willing to amend the Credit Agreement as set
forth below (the Credit Agreement as amended hereby, the “Amended Credit
Agreement”), (ii) the Exchanging Revolving Lenders are willing to exchange all
of their Existing Revolving Commitments with Second Amendment Revolving
Commitments, (iii) the Exchanging Term Lenders are willing to exchange all of
their Existing Term Loans with Second Amendment Term Loans, (iv) the Additional
Revolving Lenders are willing to make Additional Revolving Commitments to the
Borrower on the Second Amendment Effective Date and (v) the Additional Term
Lenders are willing to re-evidence in full all Existing Term Loans, other than
Exchanged Term Loans, with Additional Term Loans on the Second Amendment
Effective Date and to

 

3

--------------------------------------------------------------------------------


 

provide the Increased Term Loans, in each case, on the terms and subject to the
conditions set forth herein and in the Amended Credit Agreement.

 

N.                                    In addition, the Borrower has requested
that the Collateral Trust Agreement be amended to make certain changes as more
fully set forth in the CTA Amendment.  To accomplish the foregoing, the
Collateral Trustee acting as directed by an Act of Instructing Debtholders (as
defined in the Collateral Trust Agreement) is willing to consent to the
amendment of the Collateral Trust Agreement substantially in the form of the
Amendment to Collateral Trust Agreement attached hereto as Exhibit A (the “CTA
Amendment”, and the Collateral Trust Agreement as amended by the CTA Amendment,
the “Amended Collateral Trust Agreement”).

 

O.                                    In addition, the Borrower has requested
that the Guarantee and Collateral Agreement be amended to make certain changes
as more fully set forth in the GCA Amendment.  To accomplish the foregoing, the
Collateral Trustee acting as directed by an Act of Instructing Debtholders (as
defined in the Collateral Trust Agreement) is willing to consent to the
amendment of the Guarantee and Collateral Agreement substantially in the form of
the Amendment to Guarantee and Collateral Agreement attached hereto as Exhibit B
(the “GCA Amendment”, and the Guarantee and Collateral Agreement as amended by
the GCA Amendment, the “Amended Guarantee and Collateral Agreement”).

 

P.                                      In addition, the Borrower has requested
that the Dutch Security Document (as defined in the Collateral Trust Agreement)
be terminated by the Collateral Trustee and the other parties thereto.  To
accomplish the foregoing, the Collateral Trustee acting as directed by an Act of
Instructing Debtholders (as defined in the Collateral Trust Agreement) is
willing to execute the documents reasonably requested by the Borrower to
evidence such termination (the “Dutch Pledge Release Documents”).

 

Q.                                    The amendments to the Credit Agreement set
forth below, the amendments to the Collateral Trust Agreement evidenced by the
CTA Amendment and the amendments to the Guarantee and Collateral Agreement
evidenced by the GCA Amendment are each subject to the satisfaction of the
conditions precedent to effectiveness referred to herein and shall become
effective as provided herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement; Amendment to Collateral Trust
Agreement; Amendment to Guarantee and Collateral Agreement; Second Amendment
Reaffirmation Agreement; Act of Instructing Debtholders.

 

(a)  Amendments to Credit Agreement.  The Borrower, the Administrative Agent,
the Collateral Agent, the Swingline Lender, each Issuing Bank and the Lenders
whose signatures appear below agree that the Credit Agreement shall be amended
as follows:

 

(i) Section 1.01 of the Credit Agreement is hereby amended by:

 

(A)  adding thereto the following new defined terms in proper alphabetical
order:

 

“Second Amendment” shall mean the Second Amendment Agreement, dated as of June
4, 2013, among the Borrower, each Subsidiary Guarantor, the Administrative
Agent, the Collateral Agent, the Swingline Lender, each Issuing Bank, the
Collateral Trustee and the Lenders party thereto.

 

4

--------------------------------------------------------------------------------


 

“Second Amendment Effective Date” shall have the meaning assigned to such term
in the Second Amendment.

 

“Second Amendment Reaffirmation Agreement” shall mean the Reaffirmation
Agreement, dated as of the Second Amendment Effective Date, executed and
delivered by the Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Collateral Trustee in form and substance reasonably acceptable to the
Administrative Agent.

 

(B)  amending and restating the following defined terms therein in their
entirety as follows:

 

“Applicable Margin” shall mean, for any day, a rate per annum equal to (a)(i)
with respect to ABR Term Loans, 1.00% and (ii) with respect to Eurodollar Term
Loans, 2.00% and (b)(i) with respect to ABR Revolving Loans, 1.25% and (ii) with
respect to Eurodollar Revolving Loans, 2.25%.

 

“Collateral Trust Agreement” shall mean the Second Amended and Restated
Collateral Trust Agreement, dated as of the Closing Date, among the Borrower,
each Subsidiary Guarantor, the Collateral Trustee and the other parties thereto,
as amended by that certain Amendment to Collateral Trust Agreement, dated as of
the First Amendment Effective Date and as further amended by that certain Second
Amendment to Collateral Trust Agreement, dated as of the Second Amendment
Effective Date, and as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

 “Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Second Amendment Revolving Loans (as defined in
the Second Amendment) (and to acquire participations in Letters of Credit and
Swingline Loans) hereunder as set forth on Schedule 1.01(e) or in the Assignment
and Acceptance or Joinder Agreement pursuant to which such Lender assumed its
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender in accordance with Section 9.04.

 

“Revolving Loans” shall mean (i) the Second Amendment Revolving Loans (as
defined in the Second Amendment), (ii) any New Revolving Loans and (iii) any
Refinancing Revolving Loans.

 

“Revolving Maturity Date” shall mean (i) with respect to any Revolving
Commitments on the Second Amendment Effective Date and Revolving Loans made
pursuant to clause (i) of the definition thereof, July 1, 2018, (ii) with
respect to any New Revolving Commitments and New Revolving Loans, the maturity
date thereof set forth in the applicable Joinder Agreement and (iii) with
respect to any Refinancing Revolving Commitments and Refinancing Revolving
Loans, the maturity date

 

5

--------------------------------------------------------------------------------


 

thereof set forth in the applicable Joinder Agreement, in each case, as it may
be extended pursuant to and in accordance with this Agreement.

 

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Control Agreements, the Intellectual Property Security
Agreements, the Collateral Trust Agreement, the Reaffirmation Agreement, the
First Amendment Reaffirmation Agreement, the Second Amendment Reaffirmation
Agreement and each of the other security agreements, pledges, mortgages,
assignments (collateral or otherwise), consents and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09 or 5.10.

 

“Term Loans” shall mean the Second Amendment Term Loans (as defined in the
Second Amendment) made pursuant to and in accordance with the Second Amendment
on the Second Amendment Effective Date.

 

(ii) Section 2.11(a) of the Credit Agreement is hereby amended by deleting the
words “the Closing Date” immediately after the words “sum of the principal
amount of Term Loans as of” therein and replacing them with “the Second
Amendment Effective Date”.

 

(iii) Section 2.12(d) of the Credit Agreement is hereby amended by (A) replacing
the words “the First Amendment Effective Date” in each instance where such words
appear therein with the words “the Second Amendment Effective Date” and (B)
replacing the words “the first anniversary of” in each instance where such words
appear therein with the words “the date that is six months after”.

 

(iv) Section 3.13 of the Credit Agreement is hereby amended by:

 

(A)   amending and restating clause (b) thereof in its entirety as follows:

 

(b) the Revolving Loans, the New Revolving Loans and the Swingline Loans to
replace the Existing Revolving Facility (as defined in the Second Amendment),
for the Borrower’s and/or its Subsidiaries’ working capital requirements, the
payment of fees and expenses in connection with this Agreement and the
transactions related thereto and other general corporate purposes (including
permitted acquisitions, funding Minority Investments and permitted joint
ventures and Funded L/C SPV Contributions),

 

(B)  adding the following new sentence immediately after the last sentence
thereof:

 

The proceeds of all Additional Term Loans (as defined in the Second Amendment),
on the Second Amendment Effective Date will be used to (i) re-evidence in full
all Existing Term Loans (as defined in the Second Amendment), other than
Exchanged Term Loans (as defined in the Second Amendment), on the terms and
subject to the conditions set forth in the Second Amendment, including via the
assignment by the Term Lenders holding such Existing Term Loans (as defined in
the Second Amendment), other than Exchanged Term Loans (as defined in the Second
Amendment), who do not remain Term Lenders hereunder on the Second Amendment
Effective Date to the Additional Term Lenders (as

 

6

--------------------------------------------------------------------------------


 

defined in the Second Amendment) as of the Second Amendment Effective Date of
such Existing Term Loans (as defined in the Second Amendment), other than
Exchanged Term Loans (as defined in the Second Amendment), which shall
thereafter be continued as and be deemed to be Term Loans hereunder, (ii) redeem
a portion of GenOn Energy, Inc.’s outstanding 7.625% senior unsecured notes due
2014, (iii) pay fees, costs and expenses incurred in connection with the
transactions described in this sentence and (iv) for other general corporate
purposes (including permitted acquisitions).

 

(v) Article V of the Credit Agreement is hereby amended by adding the following
new Section 5.13 at the end thereof:

 

SECTION 5.13.           Redemption of GenOn Notes.  Do or cause to be done all
things necessary, including providing all notices reasonably necessary, to
consummate the redemption of an aggregate principal amount of $575,000,000 of
GenOn Energy, Inc.’s outstanding 7.625% senior unsecured notes due 2014 within
45 days after the Second Amendment Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion).

 

(vi) Schedule 1.01(e) to the Credit Agreement is hereby replaced with Schedule
1.01(e) attached to this Second Amendment.

 

(vii) As used in the Credit Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context otherwise requires, mean, from and after the Second Amendment
Effective Date, the Credit Agreement as amended by this Second Amendment.

 

(b)  Amendment to Collateral Trust Agreement. The Borrower, the Grantors (as
defined in the Collateral Trust Agreement) and the Collateral Trustee acting as
directed by an Act of Instructing Debtholders agree that the Collateral Trust
Agreement shall be amended on the Second Amendment Effective Date by the CTA
Amendment such that, on the Second Amendment Effective Date, the terms set forth
in the CTA Amendment shall modify the terms of the Collateral Trust Agreement to
the extent set forth in the CTA Amendment.  As used in the Collateral Trust
Agreement, the terms “Agreement,” “this Agreement,” “herein,” “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean, from and after the Second Amendment Effective Date,
the Collateral Trust Agreement as amended by the CTA Amendment.

 

(c)  Amendment to Guarantee and Collateral Agreement. The Borrower, the Grantors
(as defined in the Collateral Trust Agreement) and the Collateral Trustee acting
as directed by an Act of Instructing Debtholders agree that the Guarantee and
Collateral Agreement shall be amended on the Second Amendment Effective Date by
the GCA Amendment such that, on the Second Amendment Effective Date, the terms
set forth in the GCA Amendment shall modify the terms of the Guarantee and
Collateral Agreement to the extent set forth in the GCA Amendment.  As used in
the Guarantee and Collateral Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context otherwise requires, mean, from and after the Second Amendment
Effective Date, the Guarantee and Collateral Agreement as amended by the GCA
Amendment.

 

7

--------------------------------------------------------------------------------


 

(d)  Dutch Pledge Release Documents. The Collateral Trustee acting as directed
by an Act of Instructing Debtholders shall, on the Second Amendment Effective
Date, execute the Dutch Pledge Release Documents.

 

(e)  Second Amendment Reaffirmation Agreement; Act of Instructing Debtholders. 
The parties hereto confirm that it is their intent that the instructions
provided herein shall represent an Act of Instructing Debtholders under and as
defined in the Collateral Trust Agreement with respect to the CTA Amendment, the
GCA Amendment, the Reaffirmation Agreement substantially in the form attached
hereto as Exhibit C (the “Second Amendment Reaffirmation Agreement”) and the
Dutch Pledge Release Documents.  The Borrower hereby represents and warrants to
the Administrative Agent, the Collateral Agent, the Repricing Arrangers, the
Issuing Banks and the Lenders and agrees for the benefit of the Administrative
Agent, the Collateral Agent, the Repricing Arrangers, the Issuing Banks, the
Lenders and the Collateral Trustee that (i) Schedule II attached to this Second
Amendment sets forth completely and correctly (A) the aggregate outstanding
amount of all Priority Lien Debt for Borrowed Money (as defined in the
Collateral Trust Agreement), as in effect as of the Second Amendment Effective
Date, (B) the aggregate unfunded commitments to extend credit which, when
funded, would constitute Priority Lien Debt for Borrowed Money (as defined in
the Collateral Trust Agreement), as in effect as of the Second Amendment
Effective Date, and (C) the face amount of all outstanding letters of credit
issued under any Priority Lien Documents (as defined in the Collateral Trust
Agreement) relating to Priority Lien Debt for Borrowed Money (as defined in the
Collateral Trust Agreement), as in effect as of the Second Amendment Effective
Date, and (ii) pursuant to and in accordance with Section 9.4 of the Collateral
Trust Agreement, the holders of Priority Lien Commodity Hedging Obligations (as
defined in the Collateral Trust Agreement) are not entitled to exercise any
voting or consent right with respect to the execution, acknowledgment and
acceptance of the CTA Amendment, the GCA Amendment, the Second Amendment
Reaffirmation Agreement and the Dutch Pledge Release Documents with respect to
the aggregate Hedge Capacity Amount (as defined in the Collateral Trust
Agreement) under Priority Lien Commodity Hedging Agreements (as defined in the
Collateral Trust Agreement) that are Capacity Commodity Hedging Agreements (as
defined in the Collateral Trust Agreement), including with respect to clause
(i)(y)(D) of the definition of “Act of Instructing Debtholders” set forth in the
Collateral Trust Agreement.  To accomplish the intent set forth in the first
sentence of this clause (e), the Lenders constituting, solely based on (and in
reliance upon) the representation and warranty of the Borrower set forth in the
immediately preceding sentence, holders of Priority Lien Debt (as defined in the
Collateral Trust Agreement) constituting more than 50% of the sum of (1) the
aggregate outstanding amount of all Priority Lien Debt for Borrowed Money (as
defined in the Collateral Trust Agreement), (2) the aggregate unfunded
commitments to extend credit which, when funded, would constitute Priority Lien
Debt for Borrowed Money (as defined in the Collateral Trust Agreement) and (3)
the face amount of all outstanding letters of credit issued under any Priority
Lien Documents (as defined in the Collateral Trust Agreement) relating to
Priority Lien Debt for Borrowed Money (as defined in the Collateral Trust
Agreement), hereby (x) consent to the CTA Amendment, the GCA Amendment, the
Second Amendment Reaffirmation Agreement and the Dutch Pledge Release Documents,
(y) authorize and instruct the Collateral Trustee to execute, acknowledge and
accept each of the CTA Amendment, the GCA Amendment, the Second Amendment
Reaffirmation Agreement and the Dutch Pledge Release Documents on their behalf
and (z) direct the Administrative Agent, on their behalf, to authorize and
instruct the Collateral Trustee to execute, acknowledge and accept each of the
CTA Amendment, the GCA Amendment, the Second Amendment Reaffirmation Agreement
and the Dutch Pledge Release Documents on their behalf.

 

SECTION 2.  Revolving Lenders; Term Lenders; Issuing Banks; Second Amendment
Revolving Loans; Letter of Credit; Administrative Agent Authorization.

 

8

--------------------------------------------------------------------------------


 

(a)  Revolving Lenders.  Subject to the terms and conditions set forth herein
and in the Credit Agreement, (i) each Exchanging Revolving Lender irrevocably
(A) agrees to the terms of this Second Amendment, the Amended Credit Agreement,
the CTA Amendment and the GCA Amendment, (B) agrees to exchange (as set forth on
its signature page hereto) all (or such lesser amount as set forth on its
signature page hereto) of its Existing Revolving Commitments with Second
Amendment Revolving Commitments in an equal principal amount and (C) upon the
Second Amendment Effective Date, shall exchange (as set forth on its signature
page hereto) all (or such lesser amount as set forth on its signature page
hereto) of its Existing Revolving Commitments with Second Amendment Revolving
Commitments in an equal principal amount and (ii) each Additional Revolving
Lender irrevocably (A) agrees to the terms of this Second Amendment, the Amended
Credit Agreement, the CTA Amendment and the GCA Amendment, (B) commits to make
Additional Revolving Commitments in the amount notified to such Additional
Revolving Lender by the Administrative Agent (but in no event greater than the
amount such Additional Revolving Lender committed to make as Additional
Revolving Commitments) and (C) upon the Second Amendment Effective Date, shall
make Additional Revolving Commitments to the Borrower.  Each Additional
Revolving Lender further acknowledges and agrees that, as of the Second
Amendment Effective Date, it shall be a “Lender” and a “Revolving Lender” under,
and for all purposes of, the Amended Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender
thereunder.  For the avoidance of doubt, notwithstanding anything herein to the
contrary, it is acknowledged and agreed that the Existing Revolving Commitments
of Exchanging Revolving Lenders will be converted into and continued as Second
Amendment Revolving Commitments and such Exchanged Revolving Commitments shall
be on the same terms (other than to the extent expressly provided in this Second
Amendment) under the Loan Documents as such Existing Revolving Commitments.

 

(b)  Term Lenders.  Subject to the terms and conditions set forth herein and in
the Credit Agreement, (i) each Exchanging Term Lender irrevocably (A) agrees to
the terms of this Second Amendment, the Amended Credit Agreement, the CTA
Amendment and the GCA Amendment, (B) agrees to exchange (as set forth on its
signature page hereto) all of its Existing Term Loans with Second Amendment Term
Loans in an equal principal amount and (C) upon the Second Amendment Effective
Date, shall exchange (as set forth on its signature page hereto) all of its
Existing Term Loans with Second Amendment Terms Loans in an equal principal
amount and (ii) each Additional Term Lender irrevocably (A) agrees to the terms
of this Second Amendment, the Amended Credit Agreement, the CTA Amendment and
the GCA Amendment, (B) commits to make Additional Term Loans in the amount
notified to such Additional Term Lender by the Administrative Agent (but in no
event greater than the amount such Additional Term Lender committed to make as
Additional Term Loans) and (C) upon the Second Amendment Effective Date, shall
re-evidence in full Existing Term Loans, other than Exchanged Term Loans, with
such Additional Terms Loans.  Each Additional Term Lender further acknowledges
and agrees that, as of the Second Amendment Effective Date, it shall be a
“Lender” and a “Term Lender” under, and for all purposes of, the Amended Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.  For purposes of this Second Amendment,
“exchange” shall mean convert and continue. For the avoidance of doubt,
notwithstanding anything herein to the contrary, it is acknowledged and agreed
that the Existing Term Loans of Exchanging Term Lenders will be converted into
and continued as Second Amendment Term Loans and such Exchanged Term Loans shall
be on the same terms (other than to the extent expressly provided in this Second
Amendment) under the Loan Documents as such Existing Term Loans.

 

(c)  Issuing Banks and Swingline Lender.  Subject to the terms and conditions
set forth herein and in the Credit Agreement, each Issuing Bank and the
Swingline Lender irrevocably agrees to the terms of this Second Amendment, the
Amended Credit Agreement, the CTA Amendment and the GCA Amendment.

 

9

--------------------------------------------------------------------------------


 

(d)  Second Amendment Revolving Commitments; Second Amendment Term Loans.

 

(i) On the Second Amendment Effective Date, all Existing Revolving Commitments
shall be hereby automatically and irrevocably terminated (it being understood
that such Existing Revolving Commitments shall be automatically replaced with
Exchanged Revolving Commitments and Additional Revolving Commitments (if any)). 
If, on the Second Amendment Effective Date, there are any Existing Revolving
Loans outstanding, such Existing Revolving Loans shall, on the Second Amendment
Effective Date, be prepaid to the Lenders thereof from the proceeds of Second
Amendment Revolving Loans made under the Amended Credit Agreement, which
prepayment will be accompanied by accrued interest on the Existing Revolving
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 2.16 of the Credit Agreement, subject to clause (iv) below.

 

(ii) On the Second Amendment Effective Date, the proceeds of a portion of the
Additional Term Loans shall be used to re-evidence in full all Existing Term
Loans, other than Exchanged Term Loans, on the terms and subject to the
conditions set forth herein, including via the assignment by the Term Lenders
holding such Existing Term Loans (other than Exchanged Term Loans) who do not
remain Term Lenders under the Amended Credit Agreement on the Second Amendment
Effective Date to the Additional Term Lenders as of the First Amendment
Effective Date of such Existing Term Loans (other than Exchanged Term Loans),
which shall thereafter be continued as and be deemed to be Term Loans under the
Amended Credit Agreement, with any remainder being used after the Second
Amendment Effective Date as permitted by the Amended Credit Agreement.

 

(iii) The commitments of the Additional Revolving Lenders and Additional Term
Lenders and the undertakings of the Exchanging Revolving Lenders and the
Exchanging Term Lenders are several and no such Second Amendment Revolving
Lender or Second Amendment Term Lender will be responsible for any other Second
Amendment Revolving Lender’s or any other Second Amendment Term Lender’s failure
to make, acquire or exchange Second Amendment Revolving Loans, Second Amendment
Revolving Commitments or Second Amendment Term Loans, as applicable.  Each of
the parties hereto acknowledges and agrees that the terms of this Second
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by this Second
Amendment and the Amended Credit Agreement.

 

(iv) Each Exchanging Revolving Lender and Exchanging Term Lender hereby waives
any breakage loss or expenses due and payable to it by the Borrower pursuant to
Section 2.16 of the Credit Agreement with respect to the prepayment of its
Existing Revolving Loans or the exchange of its Exchanged Term Loans with Second
Amendment Term Loans, as applicable, as contemplated by this Second Amendment on
a date other than the last day of the Interest Period relating to such Existing
Revolving Loans or Existing Term Loans, as applicable.

 

(v) Second Amendment Term Loans and Second Amendment Revolving Loans made on the
Second Amendment Effective Date, if any, shall initially be Eurodollar Term
Loans or Eurodollar Revolving Loans, as applicable, with an Interest Period
commencing on the Second Amendment Effective Date and ending on the date
specified by the Borrower in the applicable Borrowing Request delivered by it
pursuant to Section 4(a)(ii)(B) below.

 

(e)  Letters of Credit.  Notwithstanding anything in the Credit Agreement to the
contrary, any Existing Letter of Credit shall be deemed to be outstanding under
the Amended Credit Agreement as of the Second Amendment Effective Date, and the
Revolving L/C Exposure and participations in such

 

10

--------------------------------------------------------------------------------


 

Letters of Credit shall be reallocated among the Second Amendment Revolving
Lenders in accordance with their respective Pro Rata Percentages as of the
Second Amendment Effective Date.

 

(f)  Administrative Agent Authorization.  The Borrower, the Collateral Agent,
the Swingline Lender, each Issuing Bank and the Lenders whose signatures appear
below authorize the Administrative Agent to (i) determine all amounts,
percentages and other information with respect to the Commitments and Loans of
each Lender, which amounts, percentages and other information may be determined
only upon receipt by the Administrative Agent of the signature pages of all
Lenders whose signatures appear below and (ii) enter and complete all such
amounts, percentages and other information in the Amended Credit Agreement, as
appropriate.  The Administrative Agent’s determination and entry and completion
shall be conclusive and shall be conclusive evidence of the existence, amounts,
percentages and other information with respect to the obligations of the
Borrower under the Amended Credit Agreement, in each case, absent clearly
demonstrable error.  For the avoidance of doubt, the provisions of Article VIII
and Section 9.05 of each of the Credit Agreement and the Amended Credit
Agreement shall apply to any determination, entry or completion made by the
Administrative Agent pursuant to this Section 2(f).

 

SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Second Amendment, the Borrower and each Grantor (as defined
in the Collateral Trust Agreement) represents and warrants to each of the
Lenders, the Administrative Agent, the Collateral Agent, the Swingline Lender,
each Issuing Bank and the Collateral Trustee that, as of the Second Amendment
Effective Date:

 

(a)  The Borrower and each Grantor (as defined in the Collateral Trust
Agreement) has all requisite power and authority, and the legal right, to enter
into this Second Amendment, the Amended Credit Agreement, the Second Amendment
Reaffirmation Agreement, the CTA Amendment and the GCA Amendment and to carry
out the transactions contemplated by, and perform its obligations under, this
Second Amendment, the Amended Credit Agreement, the Second Amendment
Reaffirmation Agreement, the CTA Amendment, the GCA Amendment and the other Loan
Documents.

 

(b)  Each of this Second Amendment, the Amended Credit Agreement, the Second
Amendment Reaffirmation Agreement, the CTA Amendment and the GCA Amendment (i)
has been duly authorized, executed and delivered by the Borrower and, with
respect to this Second Amendment, the Second Amendment Reaffirmation Agreement,
the CTA Amendment and the GCA Amendment only, each Grantor (as defined in the
Collateral Trust Agreement), (ii) constitutes the Borrower’s and, with respect
to this Second Amendment, the Second Amendment Reaffirmation Agreement, the CTA
Amendment and the GCA Amendment only, each Grantor’s (as defined in the
Collateral Trust Agreement) legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws now or
hereafter in effect affecting creditors’ rights generally and (including with
respect to specific performance) subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and to the
discretion of the court before which any proceeding therefor may be brought,
(iii) will not violate (A) any applicable provision of any material law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any Subsidiary,
(B) any order of any Governmental Authority or arbitrator or (C) after giving
effect to Sections 1 and 2 hereof, any provision of any indenture or any
material agreement or other material instrument to which the Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (iv) after giving effect to Sections 1 and 2 hereof, will not be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture or material agreement or other material instrument and (v)
will not

 

11

--------------------------------------------------------------------------------


 

result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any other
Loan Party (other than Liens created under the Security Documents).

 

(c)  No action, consent or approval of, registration or filing with, notice to,
or any other action by, any Governmental Authority is or will be required in
connection with this Second Amendment, the Amended Credit Agreement, the Second
Amendment Reaffirmation Agreement, the CTA Amendment or the GCA Amendment,
except for (i) the filing of UCC financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (ii) recordation of modifications of the Mortgages, if any, (iii)
actions specifically described in Section 3.19 of the Credit Agreement or any of
the Security Documents, if any, (iv) any immaterial actions, consents,
approvals, registrations or filings or (v) such as have been made or obtained
and are in full force and effect.

 

(d)  The representations and warranties set forth in the Amended Credit
Agreement, the Collateral Trust Agreement (as amended by the CTA Amendment), the
Guarantee and Collateral Agreement (as amended by the GCA Amendment), the Second
Amendment Reaffirmation Agreement and each other Loan Document are true and
correct in all material respects on and as of the Second Amendment Effective
Date, with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier is not applicable to any representations and
warranties that already are qualified or modified by materiality (or Material
Adverse Effect) in the text thereof.

 

SECTION 4.  Conditions to Effectiveness of this Second Amendment, the CTA
Amendment and the GCA Amendment.

 

(a)  This Second Amendment, the CTA Amendment and the GCA Amendment shall become
effective on the date (the “Second Amendment Effective Date”) on which:

 

(i) The Administrative Agent shall have received duly executed and delivered
counterparts of this Second Amendment that, when taken together, bear the
signatures of the Borrower, the Collateral Agent, the Swingline Lender, each
Issuing Bank, the Required Lenders, all Second Amendment Revolving Lenders, all
Second Amendment Term Lenders, all Grantors (as defined in the Collateral Trust
Agreement) and the Collateral Trustee and (A) the aggregate principal amount of
the Exchanged Revolving Commitments and the Additional Revolving Commitments
shall equal at least $2,511,000,000 and (B) the aggregate principal amount of
the Exchanged Term Loans and Additional Term Loans shall equal at least
$2,022,000,000;

 

(ii) Each of (A) the representations and warranties set forth in Section 3 shall
be true and correct in all material respects on and as of the Second Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (B) the
conditions in Section 4.01 of the Amended Credit Agreement shall have been
satisfied or waived in accordance with the terms of the Amended Credit
Agreement;

 

12

--------------------------------------------------------------------------------


 

(iii) The Administrative Agent shall have received a certificate, dated as of
the Second Amendment Effective Date, duly executed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 4(a)(ii)(A) above and Sections 4.01(b) and 4.01(c) of the Amended Credit
Agreement;

 

(iv) The Collateral Trustee shall have received duly executed and delivered
counterparts of this Second Amendment that, when taken together, bear the
signatures of the Borrower, each Grantor (as defined in the Collateral Trust
Agreement), the Administrative Agent and Lenders constituting the percentage of
holders of Priority Lien Debt (as defined in the Collateral Trust Agreement)
required under the Collateral Trust Agreement;

 

(v) The Collateral Trustee shall have received duly executed and delivered
counterparts of the CTA Amendment that, when taken together, bear the signatures
of the Borrower and each Grantor (as defined in the Collateral Trust Agreement);

 

(vi) The Collateral Trustee shall have received duly executed and delivered
counterparts of the GCA Amendment that, when taken together, bear the signatures
of the Borrower and each Grantor (as defined in the Collateral Trust Agreement);

 

(vii) The Collateral Trustee shall have received an officer’s certificate of the
Borrower pursuant to and in accordance with Section 7.1 of the Collateral Trust
Agreement;

 

(viii) The Collateral Trustee shall have received an officer’s certificate of
the Borrower in connection with the Dutch Pledge Release Documents pursuant to
and in accordance with Section 4.1 of the Collateral Trust Agreement.

 

(ix) Each of the Administrative Agent and the Collateral Trustee shall have
received duly executed and delivered counterparts of the Second Amendment
Reaffirmation Agreement that, when taken together, bear the signatures of the
Borrower and each Grantor (as defined in the Collateral Trust Agreement);

 

(x) The Administrative Agent shall have received (1) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (2) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Second Amendment
Effective Date and certifying (A) that the by-laws or other similar governing
documents, as applicable, of such Loan Party have not been amended or changed
since the Closing Date or, with respect to the Borrower, the First Amendment
Effective Date, other than those changes attached to such certificate, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors or other similar governing body, as applicable, of such Loan
Party authorizing the execution, delivery and performance of the Second
Amendment, the Second Amendment Reaffirmation Agreement, the CTA Amendment and
the GCA Amendment and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or other formation documents of such Loan Party have not been
amended or changed since the Closing Date or, with respect to the Borrower, the
First Amendment Affective Date, other than those changes attached to such
certificate and (D) that there has been no change as to the incumbency and
specimen signature of each officer executing the Second Amendment, the Second
Amendment Reaffirmation Agreement, the CTA Amendment or the GCA Amendment or any
other document delivered in connection herewith on behalf of such Loan Party
since the Closing Date or, with respect to the Borrower, the First Amendment
Effective Date, other than any such changed incumbency and specimen signatures
attached to such certificate; and (3) a certificate of another

 

13

--------------------------------------------------------------------------------


 

officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (2) above;

 

(xi) The Administrative Agent shall have received (A) and be reasonably
satisfied (solely with respect to the absence of any Liens that are not
Permitted Liens) with the results of a recent Lien and judgment search in each
jurisdiction of organization with respect to the Borrower and the Subsidiary
Guarantors, and (B) any UCC financing statements with respect to the Loan
Parties and Collateral in appropriate form for filing under the UCC deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, enforceability and perfection of the Liens
on the Collateral;

 

(xii) The Administrative Agent shall have received a solvency certificate, dated
as of the Second Amendment Effective Date, from a Financial Officer of the
Borrower, in form and substance reasonably satisfactory to each Repricing
Arranger, supporting the conclusions that after giving effect to the
transactions contemplated by this Second Amendment, the Borrower will not be
insolvent or be rendered insolvent by the Indebtedness incurred in connection
therewith, or be left with unreasonably small capital with which to engage in
its businesses, or have incurred debts beyond its ability to pay such debts as
they mature;

 

(xiii) (A) The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Banks, a favorable written opinion of (x) Kirkland &
Ellis LLP, counsel for the Borrower and other Loan Parties and (y) Andrews Kurth
LLP, counsel to the Loan Parties formed under the laws of Texas, in each case
(1) in form and substance reasonably satisfactory to the Administrative Agent,
(2) dated the Second Amendment Effective Date, (3) addressed to the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
and (4) covering such corporate, security interest and related matters relating
to this Second Amendment and the transactions contemplated hereby as the
Administrative Agent shall reasonably request and which are customary for
transactions of the type contemplated herein and (B) the Collateral Trustee
shall have received a favorable written opinion of Kirkland & Ellis LLP, counsel
for the Borrower and the Subsidiaries, in form and substance reasonably
satisfactory to the Collateral Trustee, (1) dated the Second Amendment Effective
Date, (2) addressed to the Collateral Trustee and (3) covering such issues as
required by Section 7.1(a) of the Collateral Trust Agreement;

 

(xiv) If, on the Second Amendment Effective Date, there are any Existing
Revolving Loans outstanding, the Borrower shall apply the aggregate proceeds of
Second Amendment Revolving Loans to prepay in full the principal amount of all
Existing Revolving Loans, together with all accrued and unpaid interest and
premiums thereon and all amounts due under Section 2(d)(i) hereunder (subject to
Section 2(d)(iv)).

 

(xv) The proceeds of the Additional Term Loans shall have been applied,
concurrently with the exchange of the Exchanged Term Loans with Second Amendment
Term Loans, to re-evidence in full all Existing Term Loans, other than Exchanged
Term Loans, on the terms and subject to the conditions set forth herein,
including via the assignment by the Term Lenders holding such Existing Term
Loans (other than Exchanged Term Loans) who do not remain Term Lenders under the
Amended Credit Agreement on the Second Amendment Effective Date to the
Additional Term Lenders as of the Second Amendment Effective Date of such
Existing Term Loans (other than Exchanged Term Loans), which shall thereafter be
continued as and be deemed to be Term Loans under the Amended Credit Agreement,
with any remainder to be applied in accordance with the Amended Credit
Agreement;

 

14

--------------------------------------------------------------------------------


 

(xvi) The Borrower shall have, concurrently with the exchange of Exchanged
Revolving Commitments with Second Amendment Revolving Commitments and the making
of the Additional Revolving Commitments, if any, paid to all Revolving Lenders
holding Existing Revolving Loans immediately prior to the Second Amendment
Effective Date that are not party to this Second Amendment, if any, all
indemnities, cost reimbursements and other Obligations, if any, then due and
owing to such Revolving Lenders under the Loan Documents (prior to the
effectiveness of this Second Amendment) and of which the Borrower has been
notified in writing;

 

(xvii) The Borrower shall have, concurrently with the exchange of Exchanged Term
Loans with Second Amendment Term Loans and the making of the Additional Term
Loans (A) paid all accrued and unpaid interest and other amounts on the
aggregate principal amount of the Existing Term Loans (subject to Section
2(d)(iv)), (B) paid a non-refundable fee, for the ratable account of each
Existing Term Lender, in an amount equal to 1.00% of the aggregate principal
amount of their respective Existing Term Loans re-evidenced (or exchanged) in
connection with the transactions to be effected on the Second Amendment
Effective Date (payment of the fee specified in this clause (B) shall satisfy,
in full, any obligation of the Borrower to pay the fee referred to in Section
2.12(d) of the Credit Agreement in effect immediately prior to the Second
Amendment Effective Date in connection with the transactions to be effected
pursuant to this Amendment) and (C) paid to all Term Lenders holding Existing
Term Loans immediately prior to the Second Amendment Effective Date that are not
party to this Second Amendment, if any, all indemnities, cost reimbursements and
other Obligations, if any, then due and owing to such Term Lenders under the
Loan Documents (prior to the effectiveness of this Second Amendment) and of
which the Borrower has been notified in writing;

 

(xviii) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent or any Second Amendment
Revolving Lender at least three Business Days prior to the Second Amendment
Effective Date;

 

(xix) Each of the Repricing Arrangers, the Administrative Agent and the
Collateral Trustee shall have received all fees and other amounts due and
payable on or prior to the Second Amendment Effective Date, including, to the
extent invoiced, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document or other agreement with the Borrower relating to the Transactions;
and

 

(xx) each Second Amendment Revolving Lender consenting to this Second Amendment
by delivering its executed signature page thereto to Latham & Watkins LLP on
behalf of the Administrative Agent (as specified in the posting memorandum) by
5:00 p.m. (New York City time) on May 28, 2013 (or such later time and date as
agreed upon by the Revolving Facility Arranger and the Borrower) shall have
received an amendment consent fee equal to 0.125% of the aggregate principal
amount of its Second Amendment Revolving Commitments allocated to such Second
Amendment Revolving Lender by the Revolving Facility Arranger.

 

SECTION 5.  Post-Effectiveness Covenant.  Each Loan Party warrants, covenants
and agrees with the Administrative Agent, the Collateral Agent, the Swingline
Lender, each Issuing Bank and each Lender that each Loan Party will (i) satisfy
the requirements set forth in Section 9.17(a), (b), (c) and (e) of the Amended
Credit Agreement within 90 days after the Second Amendment Effective Date (or
such longer period as the Administrative Agent may agree in its reasonable
discretion) and (ii) satisfy the requirements set forth in Section 9.17(d) of
the Amended Credit Agreement within three (3) days after the

 

15

--------------------------------------------------------------------------------


 

Second Amendment Effective Date (or such longer period as the Administrative
Agent may agree in its reasonable discretion).

 

SECTION 6.  Effect of Amended Credit Agreement, CTA Amendment and GCA Amendment.

 

(a)  Except as expressly set forth herein or in the Amended Credit Agreement,
this Second Amendment and the Amended Credit Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent, the Collateral
Agent, the Collateral Trustee or the Issuing Banks under the Credit Agreement,
the Amended Credit Agreement or any other Loan Document (other than as expressly
set forth in the CTA Amendment or the GCA Amendment), and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or the Amended Credit
Agreement or any other provision of the Credit Agreement, the Amended Credit
Agreement or of any other Loan Document (other than as expressly set forth in
the CTA Amendment or the GCA Amendment), all of which are ratified and affirmed
in all respects and shall continue in full force and effect.  Nothing herein
shall be deemed to entitle the Borrower, any Grantor (as defined in the
Collateral Trust Agreement) or any other Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.

 

(b)  Except as expressly set forth herein, in the CTA Amendment or in the GCA
Amendment, this Second Amendment, the CTA Amendment and the GCA Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Secured Parties, the
Administrative Agent, the GS Counterparty (as defined in the Collateral Trust
Agreement) or the Collateral Trustee, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Collateral Trust Agreement or any other provision of
the Collateral Trust Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Nothing herein shall be
deemed to entitle the Borrower, any Grantor (as defined in the Collateral Trust
Agreement) or any other person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Collateral Trust Agreement in similar
or different circumstances.

 

(c)  On the Second Amendment Effective Date, the Credit Agreement shall be
amended as set forth in Section 1(a) above, the Collateral Trust Agreement shall
be amended by the CTA Amendment and the Guarantee and Collateral Agreement shall
be amended by the GCA Amendment.  The parties hereto acknowledge and agree that
(i) this Second Amendment, the Amended Credit Agreement, the CTA Amendment, the
GCA Amendment, any other Loan Document or other document or instrument executed
and delivered in connection herewith do not constitute a novation, or
termination of the obligations of the Borrower and the Grantors (as defined in
the Collateral Trust Agreement) under the Credit Agreement and the Collateral
Trust Agreement as in effect prior to the Second Amendment Effective Date
(collectively, the “Obligations”); (ii) such Obligations are in all respects
continuing (as amended by this Second Amendment, the CTA Amendment and the GCA
Amendment) with only the terms thereof being modified to the extent provided in
this Second Amendment, the CTA Amendment and the GCA Amendment; and (iii) the
Security Documents and the Liens and security interests granted thereunder are
in all respects continuing in full force and effect.  Upon the satisfaction of
the conditions precedent set forth in Section 4 of this Second Amendment, the
provisions of this Second Amendment will become effective and binding upon, and
enforceable against, the Borrower and each of the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent, the Swingline Lender, each Issuing
Bank, the Collateral Trustee and the Lenders.

 

(d)  This Second Amendment shall constitute a Loan Document for all purposes
under the Amended Credit Agreement and a Security Document (as defined in the
Collateral Trust Agreement) for all purposes under the Collateral Trust
Agreement, as amended by the CTA Amendment, and shall be administered and
construed pursuant to the terms of the Amended Credit Agreement and the
Collateral Trust Agreement, as amended by the CTA Amendment.

 

SECTION 7.  Counterparts.  This Second Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.  Delivery
of an executed signature page to this Second Amendment by facsimile or other
electronic transmission (including “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Second Amendment.

 

SECTION 8.  Applicable Law.  THIS SECOND AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.  Headings.  Headings used herein are for convenience of reference
only, are not part of this Second Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Second
Amendment.

 

[Signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

NRG ENERGY, INC.

 

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

  Name:

G. Gary Garcia

 

  Title:

Senior Vice President and Treasurer

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

ARTHUR KILL POWER LLC

 

ASTORIA GAS TURBINE POWER LLC

 

CABRILLO POWER I LLC

 

CABRILLO POWER II LLC

 

CAMAS POWER BOILER, INC.

 

CONEMAUGH POWER LLC

 

CONNECTICUT JET POWER LLC

 

DEVON POWER LLC

 

DUNKIRK POWER LLC

 

EASTERN SIERRA ENERGY COMPANY LLC

 

EL SEGUNDO POWER II LLC

 

EL SEGUNDO POWER, LLC

 

ENERGY NATIONAL, INC.

 

ENERGY PROTECTION INSURANCE COMPANY

 

ENIGEN, INC.

 

EVERYTHING ENERGY LLC

 

HUNTLEY POWER LLC

 

INDIAN RIVER OPERATIONS INC.

 

INDIAN RIVER POWER LLC

 

KEYSTONE POWER LLC

 

LOUISIANA GENERATING LLC

 

MERIDEN GAS TURBINES LLC

 

MIDDLETOWN POWER LLC

 

MONTVILLE POWER LLC

 

NEO CORPORATION

 

NEO FREEHOLD-GEN LLC

 

NEO POWER SERVICES INC.

 

NORWALK POWER LLC

 

NRG AFFILIATE SERVICES INC.

 

NRG ARTHUR KILL OPERATIONS INC.

 

NRG ASTORIA GAS TURBINE OPERATIONS INC.

 

NRG BAYOU COVE LLC

 

NRG BOURBONNAIS LLC

 

NRG CABRILLO POWER OPERATIONS INC.

 

NRG CALIFORNIA PEAKER OPERATIONS LLC

 

NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC

 

NRG COMLEASE LLC

 

NRG CONNECTICUT AFFILIATE SERVICES INC.

 

NRG DEVELOPMENT COMPANY INC.

 

NRG DEVON OPERATIONS INC.

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Treasurer

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

NRG DUNKIRK OPERATIONS INC.

 

NRG EL SEGUNDO OPERATIONS INC.

 

NRG ENERGY JACKSON VALLEY I, INC.

 

NRG ENERGY JACKSON VALLEY II, INC.

 

NRG ENERGY SERVICES GROUP LLC

 

NRG GENERATION HOLDINGS, INC.

 

NRG HUNTLEY OPERATIONS INC.

 

NRG ILION LP LLC

 

NRG MEXTRANS INC.

 

NRG MIDATLANTIC AFFILIATE SERVICES INC.

 

NRG MIDDLETOWN OPERATIONS INC.

 

NRG MONTVILLE OPERATIONS INC.

 

NRG NEW ROADS HOLDINGS LLC

 

NRG NORTH CENTRAL OPERATIONS INC.

 

NRG NORTHEAST AFFILIATE SERVICES INC.

 

NRG NORWALK HARBOR OPERATIONS INC.

 

NRG OPERATING SERVICES, INC.

 

NRG OSWEGO HARBOR POWER OPERATIONS INC.

 

NRG PACGEN INC.

 

NRG RETAIL LLC

 

NRG ROCKFORD ACQUISITION LLC

 

NRG SAGUARO OPERATIONS INC.

 

NRG SERVICES CORPORATION

 

NRG SIMPLYSMART SOLUTIONS LLC

 

NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

 

NRG SOUTH CENTRAL GENERATING LLC

 

NRG SOUTH CENTRAL OPERATIONS INC.

 

NRG TEXAS C&I SUPPLY LLC

 

NRG TEXAS HOLDING INC.

 

NRG WEST COAST LLC

 

NRG WESTERN AFFILIATE SERVICES INC.

 

O’BRIEN COGENERATION, INC. II

 

ONSITE ENERGY, INC.

 

OSWEGO HARBOR POWER LLC

 

PACIFIC CROCKETT HOLDINGS, INC.

 

PACIFIC GENERATION COMPANY

 

PACIFIC GENERATION HOLDINGS COMPANY

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Treasurer

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

SAGUARO POWER LLC

 

SAN JOAQUIN VALLEY ENERGY I, INC.

 

SOMERSET OPERATIONS INC.

 

SOMERSET POWER LLC

 

US RETAILERS LLC

 

VIENNA OPERATIONS INC.

 

VIENNA POWER LLC

 

WCP (GENERATION) HOLDINGS LLC

 

WEST COAST POWER LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Treasurer

 

 

 

 

 

 

 

NRG ENERGY SERVICES GROUP LLC

 

NRG SOUTH CENTRAL GENERATING LLC

 

NRG TEXAS HOLDING INC.

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President

 

 

 

 

 

 

 

CARBON MANAGEMENT SOLUTIONS LLC

 

CLEAN EDGE ENERGY LLC

 

COTTONWOOD DEVELOPMENT LLC

 

COTTONWOOD ENERGY COMPANY LP

 

COTTONWOOD GENERATING PARTNERS I LLC

 

COTTONWOOD GENERATING PARTNERS II LLC

 

COTTONWOOD GENERATING PARTNERS III LLC

 

COTTONWOOD TECHNOLOGY PARTNERS LP

 

ENERGY ALTERNATIVES WHOLESALE, LLC

 

ENERGY PLUS HOLDINGS LLC

 

ENERGY PLUS NATURAL GAS LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President and Treasurer

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

GREEN MOUNTAIN ENERGY COMPANY (NY COM) LLC

 

GREEN MOUNTAIN ENERGY COMPANY (NY RES) LLC

 

INDEPENDENCE ENERGY ALLIANCE LLC

 

INDEPENDENCE ENERGY GROUP LLC

 

INDEPENDENCE ENERGY NATURAL GAS LLC

 

LANGFORD WIND POWER, LLC

 

NEW GENCO GP, LLC

 

NRG ARTESIAN ENERGY LLC

 

NRG DISPATCH SERVICES LLC

 

NRG HOME & BUSINESS SOLUTIONS LLC

 

NRG HOME SOLUTIONS PRODUCT LLC

 

NRG IDENTITY PROTECT LLC

 

NRG NEW JERSEY ENERGY SALES LLC

 

NRG POWER MARKETING LLC

 

NRG RENTER’S PROTECTION LLC

 

NRG SECURITY LLC

 

NRG TEXAS GREGORY LLC

 

NRG TEXAS LLC

 

NRG TEXAS POWER LLC

 

NRG UNEMPLOYMENT PROTECTION LLC

 

NRG WARRANTY SERVICES LLC

 

RE RETAIL RECEIVABLES, LLC

 

RELIANT ENERGY POWER SUPPLY, LLC

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RERH HOLDINGS, LLC TEXAS GENCO FINANCING CORP.

 

TEXAS GENCO GP, LLC

 

TEXAS GENCO HOLDINGS, INC.

 

TEXAS GENCO OPERATING SERVICES, LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President and Treasurer

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

NRG ILION LIMITED PARTNERSHIP

 

 

 

By: NRG Rockford Acquisition LLC, its General Partner

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Treasurer

 

 

 

 

 

 

 

GCP FUNDING COMPANY, LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Management Board Member

 

 

 

 

 

 

 

NRG SOUTH TEXAS LP

 

 

 

By: Texas Genco GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

TEXAS GENCO LP, LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Management Committee Member

 

 

 

 

 

 

 

TEXAS GENCO SERVICES, LP

 

 

 

By: New Genco GP LLC, its General Partner

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President & Treasurer

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

ALLIED WARRANTY LLC

 

LONE STAR A/C & APPLIANCE REPAIR, LLC

 

NRG CONSTRUCTION LLC

 

NRG ENERGY LABOR SERVICES LLC

 

NRG ENERGY SERVICES LLC

 

NRG HOME SOLUTIONS LLC

 

NRG HOMER CITY SERVICES LLC

 

NRG MAINTENANCE SERVICES LLC

 

NRG RELIABILITY SOLUTIONS LLC

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

Name:

Gaetan Frotte

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

GREEN MOUNTAIN ENERGY COMPANY

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President, Treasury

 

 

 

 

 

 

 

ELBOW CREEK WIND PROJECT LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name:

G. Gary Garcia

 

Title:

Vice President & Controller

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED BY:

 

CITICORP NORTH AMERICA, INC., as

Administrative Agent, Collateral Agent and

Swingline Lender

 

 

By:

/s/ Kirkwood Roland

 

 

Name: Kirkwood Roland

 

 

Title: Director & Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ John Pantalena

 

 

Name: John Pantalena

 

 

Title: Director

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ May Huang

 

 

Name: May Huang

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name: Kirkwood Roland

 

 

Title: Director & Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Tyler R. Smith

 

 

Name: Tyler R. Smith

 

 

Title: Authorized Signatory

 

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Jack Leong

 

 

Name: Jack Leong

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Prashant Niehra

 

 

Name: Prashant Niehra

 

 

Title: Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Juan Javellana

 

 

Name: Juan Javellana

 

 

Title: Executive Director

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Henrik Sandstrom

 

 

Name: Henrik Sandstrom

 

 

Title: Authorized Signatory

 

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------


 

By executing below, each party acknowledges and accepts this Second Amendment
and further acknowledges receipt of a copy of this Second Amendment executed by
each party thereto.

 

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Priority Collateral Trustee and

Parity Collateral Trustee

 

By: Deutsche Bank National Trust Company

 

 

 

 

 

 

 

By:

/s/ Irina Golovashchuk

 

 

Name: Irina Golovashchuk

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Jeffrey Schoenfeld

 

 

Name: Jeffrey Schoenfeld

 

 

Title: Assistant Vice President

 

 

NRG Energy, Inc. Second Amendment Agreement

 

--------------------------------------------------------------------------------